            Case 2:20-cv-00574-ETH Document 17 Filed 09/30/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANA FONGSUE                                    :         CIVIL ACTION
                                                 :
                        v.                       :
                                                 :
ANDREW SAUL, Commissioner of                     :         NO. 20-574
Social Security                                  :

                                             ORDER

       AND NOW, this 30th day of September, 2020, upon consideration of Plaintiff’s

request for review (Doc. 14), the response (Doc. 15), and after careful consideration of

the administrative record (Doc. 12), IT IS HEREBY ORDERED that:

       1.       Judgment is entered REVERSING the decision of the Commissioner of
                Social Security for the purposes of this remand only and the relief sought
                by Plaintiff is GRANTED to the extent that the matter is REMANDED for
                further proceedings consistent with this adjudication; and

       2.       The Clerk of Court is hereby directed to mark this case closed.




                                                         BY THE COURT:

                                                         /s/ ELIZABETH T. HEY

                                                         ELIZABETH T. HEY, U.S.M.J.
